PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/449,673
Filing Date: 24 Jun 2019
Appellant(s): Tiemeijer et al.



__________________
David G. Dolezal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10/26/2021, appealing from the Final Rejection which sent out on 04/23/2021.

Every ground of rejection set forth in the Office action dated 04/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Appellant’s arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
I. In response to Appellant’s argument that
“As an initial matter, the Section 112(b) rejection of claims 4 and 24 is not a proper rejection under Section 112(b) in that the Final Office Action fails to state whether the Section 112(b) rejection is based on indefiniteness or based on a failure to claim what the inventor or joint inventor regards as the invention. See MPEP 2171, Two Separate Requirements for Claims Under 35 U.S.C. 112 (b) or Pre-AIA  35 U.S.C. 112, Second Paragraph [R-11.2013] where it states:
If a rejection is based on 35 U.S.C 112(b) or pre-AIA  35 1.S.C, 222, second paragraph, the examiner should further explain whether the rejection is based on indefiniteness or on the failure to claim what the inventor or a joint invention regards as the invention. Ex parte Ionescu, 222 USPQ 537, 539 (Bd. Pat. App. & Inter. 1984).
As shown above, the Final Office Action fails to state whether the Section 112(b)
rejection was based on indefiniteness or based on a failure to claim what the inventor or joint inventor regards as the invention.
Furthermore, in response to the Final Office Action’s contention that claims 4 and 24 are not clear, Appellant respectfully submits that one of skill in the art would have no problem understanding what two layers having “substantially the same thickness” means. Specifically, one of skill in the art, reading the specification, would understand that the phrase “where the first and second, adjacent upper metal copper layers have
substantially the same thickness,” would mean that the first and second, adjacent upper metal copper layers have for the most part, essentially the same thickness, which means they could have the same thickness, or a slightly different thickness. 

The Examiner respectfully submits that the arguments regarding the term “substantially the same thickness” found persuasive, therefore, the rejection per 112(b) is withdrawn.
II. In response to Appellant’s argument that 
“a. Center tap feed lines not located along the symmetry axis….”, pages 11-15.

The Examiner respectfully submits that claim language states “Center tap feed lines located along the symmetry axis”, note that “along” means “through, on, beside, over, or parallel to the length or direction of; from one end to the other of”, Dictionary.com, 
    PNG
    media_image2.png
    621
    649
    media_image2.png
    Greyscale

, therefore, as shown above in Figure 5A of Tiemeijer the center tap feed lines 507 and 508 are located along a symmetry axis ([SA], Fig. 5a [as shown above]) of the transformer.

III. In response to Appellant’s argument that 
“b. Rejection improperly relies on case law…. In regarding Leshin, 277 F.2d 197, 125 USPQ 416..” pages 15-16.

The Examiner respectfully submits that in regarding Leshin, 277 F.2d 197, 125 USPQ 416, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to select the different metal layers for the upper metal layer and lower metal layer because referring to Tiemeijier, paragraph [0049] does mention “In a stacked transformer, the primary and secondary windings are fabricated in different metal layers”, therefore case law appropriately applied.

IV. In response to Appellant’s argument that
“Ill. Claim 12 is nonobvious over Tiemeijer
Claim 12 recites "a patterned supply voltage routing track formed in the upper metal layer to be symmetrically disposed about the symmetry axis, wherein the patterned supply voltage routing track is laterally spaced apart from the primary and secondary windings by a minimum spacing distance which is selected to prevent induced RF current in the patterned supply voltage routing track from adversely impacting transformer performance."
The Final The Final Office Action identifies "St 519" of Tiemeijer as "a patterned
supply voltage routing track formed in the upper metal layer" "to be symmetrically disposed about the symmetry axis" and cites paragraph 0078 of Tiemeijer as support. Paragraph 0078 of Tiemeijer states that item 519 is "a second secondary tap line terminal."
However, as shown in Figure 5A of Tiemeijer, tap line terminal 519 of Tiemeijer is not a patterned supply voltage routing track formed in the upper metal layer to be symmetrically disposed about the symmetry axis. See Figure 5A below with annotations by Appellant.”, page 17.

The Examiner respectfully submits that Tiemeijer still reads on: a patterned supply voltage routing track formed in the upper metal layer (St 519, Fig. 5a [as shown above], [0078]) to be symmetrically disposed about the symmetry axis [SA], wherein the patterned supply voltage routing track (along 508) is laterally spaced apart from the primary (502, [0076]) and secondary (503) windings by a minimum spacing distance (via the center point of 502 and 503) which is selected to prevent induced RF current in the patterned supply voltage routine track from adversely impacting transformer performance.

V. In response to Appellant’s argument that
“Kondo does not teach a secondary winding located in at least the first winding layer, the secondary winding having a first center point at the first side of the transformer and two secondary terminals at a second, laterally opposite side of the transformer and wherein the first center tap feed line has a direct electrical connection to the first center point in the secondary winding, all as recited in independent claim 1.
Kondo does not teach a second winding located in at least the first winding layer,
the second winding having a first center point at the first side of the transformer and two secondary terminals at a second, laterally opposite side of the transformer and wherein
the first center tap feed line has a direct electrical connection to the first center point in the second winding, all as recited in independent claim 21.
The Final Office Action cites the transformers of Figures 5-6 of Kondo as teaching most of the limitations of claims 1 and 21. The Final Office Action states that Kondo teaches a first/primary winding (1A/1B) located in a first winding layer. The Advisory Action states that the primary/first winding has two primary terminals (I1/I2) at a first side of the transformer. Thus, according to the Final Office Action and Advisory Action, "terminals" I1 and I2 of Kondo are at a first side of the transformer. The Advisory Action states that Kondo teaches a secondary winding (2) located at least in the first winding layer and having a first center point at the first side of the transformer and two secondary terminals (01 /02) at a second, laterally opposite side of the transformer. Thus, according to the Advisory Action, "terminals" 01 and 02 are at a second side of the transformer. The Final Office Action states that Kondo teaches a first center tap feed line (5C/5D) located along a symmetry axis and has a direct electrical connection to the first center point (VDD) in the secondary winding
Applicants respectfully submit that the Final Office Action and the Advisory Action are incorrect in their analysis (presented above) that Kondo teaches the above limitations of claims 1 and 21. Specifically, Items 5C/5D of Kondo cannot be the first center tap feed line because they do not have a direct electrical connection to a first center point in the secondary winding 2 that is located on the first side of the transformer, which is the same side as 11 and 12 of Kondo.
As stated in bold above, the Final Office Action and Advisory Action state that "terminals" 11 and 12 of Kondo are at a first side of the transformer, and the Advisory
Action states that "terminals" 01 and 02 of Kondo are at a second side of the
transformer. See Annotated Figure 5a of Kondo below where it identifies the "First
Side" and "Second Side" of the transformer based on the location of items I1, I2, 01,
and 02 of Kondo as stated in the Final Office Action and Advisory Action.”, pages 18-19.


    PNG
    media_image3.png
    689
    900
    media_image3.png
    Greyscale

The Examiner respectfully submits that Items 5C/5D of Kondo, FIG. 6 as shown above can be the first center tap feed line because they do have a direct electrical connection to a first center point in the secondary winding 2 [FofW2] that is located on the first side of the transformer (bottom side), which is the same side as I1 and I2 of Kondo.
VI. In response to Appellant’s argument that
“b. Rejection improperly relies on case law
Claims 1 and 21 recite that a first center tap feed line is located along a symmetry axis of the transformer in an upper metal layer and where a second center tap feed line is located along the symmetry axis of the transformer in a lower metal layer, wherein the upper metal layer and lower metal layer are different metal layers.
Just as with Tiemeijer, the Final Office Action states that Kondo does not teach that the upper metal layer (where first center tap feed line is located) and lower metal layer (where the second center tap feed line is located) are different metal layers, but relies on In re Leshin to state that claims 1 and 21 are obvious despite this deficiency in Kondo….”, pages 21-22.

The Examiner respectfully submits that in regarding Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious), therefore, selection of known metal for conducting materials such as copper, silver, tungsten, titanium etc. in this case, for the upper metal layer (said copper) and lower metal layer (said silver) are considered as obvious.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TONY TRAN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        
Conferees:
/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894     
                                                                                                                                                                            /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.